DETAILED ACTION
This is the first Office Action regarding application number 16/875,131, filed on 05/15/2020, which claims foreign priority to KR 10-2019-0154193, filed on 11/27/2019.
This action is in response to the Applicant’s Response dated 06/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Species A2 (claims 1, 2, 4-12, 14, and 15) in the reply filed on 06/17/2021 is acknowledged.
Claims 5, 11, and 15 are also withdrawn as these limitations are directed only to embodiments in the specification where the nanoparticles are formed with materials of non-elected species A1.  The applicant’s disclosure does not describe or provide other written support where silica or titania coated rGO is used in conjunction with ethyleneglycol or polyvinylpyridine or a processing step of heat and UV-ozone treatment.

Status of Claims
Claims 1-15 are currently pending.
Claims 3, 5, 11, 13, and 15 are withdrawn.
Claims 1, 2, 4, 6-10, 11, 12, and 14 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (“High-performance perovskite/Cu(In,Ga)Se2 monolithic tandem solar cells”) in view of YUSOFF (“Extremely stable all solution processed organic tandem solar cells with TiO2/GO recombination layer under continuous light illumination”) and LIU (“Template-assisted synthesis of hollow TiO2@rGO core–shell structural nanospheres with enhanced photocatalytic activity”).
Regarding claim 1, HAN teaches an integrated tandem solar cell comprising: 
a first solar cell having a form in which a rear electrode (Mo), a light absorption layer (CIGS), and a buffer layer (CdS) are stacked; 
a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers.

LIU teaches a core-shell type titania and reduced graphene oxide nanoparticle material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnection layer material with a titanium oxide-graphene oxide material as taught by YUSOFF as it provides low absorption losses and is robust enough for the fabrication of tandem solar cell devices using all-additive solution processing (YUSOFF, pg. 11055, conclusion paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN further and use a core-shell type titania and reduced graphene oxide nanoparticle material as taught by LIU since this particular material provides for enhanced separation efficiency for electron-hole pairs both under ultraviolet and visible light irradiation (LIU, pg. 183, conclusion paragraph).

Regarding claim 2, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Regarding claim 4, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the transparent conductive nanoparticle layer is formed of core-shell type silica (SiO.sub.2@rGO) nanoparticles coated with reduced graphene oxide or titanium dioxide (TiO.sub.2@ rGO) nanoparticles coated with reduced graphene oxide (LIU teaches titania-rGO material).

Regarding claim 6, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (product by process limitation; YUSOFF teaches that the transparent conductive layer with titania and GO are formed with spin coating, pg. 11056, “Device fabrication and characterization” paragraph).

Regarding claim 7, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the first transparent conductive layer includes a zinc oxide layer which is an intrinsic semiconductor (HAN teaches an intrinsic zinc oxide layer).

Regarding claim 8, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the integrated tandem solar cell of claim 1, wherein the second transparent conductive layer includes a transparent conductive layer formed of indium 

Regarding claim 9, HAN teaches a method of manufacturing an integrated tandem solar cell comprising: 
forming a first solar cell having a form in which a rear electrode (Mo), a light absorption layer (CIGS), and a buffer layer (CdS) are stacked; 
forming a recombination layer formed on the buffer layer and including a triple layer structure which has a first transparent conductive layer and a second transparent conductive layer with a transparent conductive layer disposed therebetween (i-ZnO, BZO, and ITO); and 
forming a second solar cell disposed on and bonded to the recombination layer and including a perovskite layer (PVSK perovskite solar cell) (Fig. 3A).

    PNG
    media_image1.png
    432
    307
    media_image1.png
    Greyscale

HAN does not disclose expressly that there is a transparent conductive nanoparticle layer disposed between the first and second transparent conductive layers.
YUSOFF teaches a titania and GO layer between tandem cells.
LIU teaches a core-shell type titania and reduced graphene oxide nanoparticle material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAN and replace the interconnection layer material with a titanium oxide-graphene oxide material as taught by YUSOFF as it provides low absorption losses and is robust enough for the fabrication of tandem solar cell devices using all-additive solution processing (YUSOFF, pg. 11055, conclusion paragraph).


Regarding claim 10, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the method of claim 9, wherein the transparent conductive nanoparticle layer is formed by a spin coating, dip coating, spray coating (spraying), electrospraying, or successive ionic layer adsorption and reaction (SILAR) method (YUSOFF teaches that the transparent conductive layer with titania and GO are formed with spin coating, pg. 11056, “Device fabrication and characterization” paragraph).

Regarding claim 12, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the method of claim 9 wherein the first solar cell has a structure of a thin film solar cell containing copper indium gallium selenide (CIGS) and copper indium selenide (CIS) of a chalcopyrite series or copper zinc tin sulfide (CZTS) of a kesterite series (HAN teaches CIGS material).

Regarding claim 14, the combination of HAN, YUSOFF, and LIU teaches or would have suggested the method of claim 9, wherein the transparent conductive nanoparticle layer is formed of silica (SiO.sub.2@rGO) nanoparticles coated with a 

Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721